



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Codina, 2021 ONCA 109

DATE: 20210224

DOCKET: M52099 & M52188 (C65015)

MacPherson, van Rensburg and
    Jamal JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Angelina Marie Codina

Appellant/Applicant

Angelina Codina, acting in person

Vanita Goela, for the respondent

Heard: in writing

REASONS
    FOR DECISION

[1]

The applicant Angelina Codina applies to re-open
    her conviction and sentence appeals and seeks judicial interim release pending the
    disposition of this application and any rehearing of her appeals.

[2]

The applicant was convicted by a jury of four
    counts of
providing advice or representation
to
    persons on immigration matters for consideration without being authorized to do
    so, contrary to s. 91(1) of the
Immigration and Refugee Protection Act
,
    S.C. 2001, c. 27 (
IRPA
), and one count of knowingly counselling a
    person to make a misrepresentation in an immigration application, contrary to
    s. 126 of the
IRPA
. She was sentenced to seven years imprisonment,
    less two years credit for pre-sentence custody, for a net sentence of five
    years, and ordered to pay restitution
in the amount
    of $30,200
.

[3]

The applicants conviction and sentence appeals
    were bifurcated. Her sentence appeal was heard and dismissed on December 16, 2019:
R. v. Codina
, 2019 ONCA 986. Her conviction appeal was dismissed from
    the bench on October 26, 2020, for reasons released on December 30, 2020:
R.
    v. Codina
, 2020 ONCA 848 (
Codina (2020)
).

[4]

Rather than apply for leave to appeal to the
    Supreme Court of Canada, the applicant now asks this court to re-open her
    appeals based on an alleged miscarriage of justice. She asserts that s. 91 of
    the
IRPA
is
ultra vires
Parliament, the Canada Border
    Services Agency (CBSA) did not have the jurisdiction to arrest or charge her,
    she could not be convicted because she used a corporation to provide
    immigration services, and the trial judge misdirected the jury.

[5]

We see no basis to reopen the appeals. All these
    points were dealt with in this courts comprehensive reasons dismissing the
    applicants appeal from conviction:
Codina (2020)
, at paras. 51-64 (s.
    91 of the
IRPA
is not
ultra vires
Parliament), 47-50
    (jurisdiction of CBSA to arrest and detain the appellant), 78-82 (exclusion of
    evidence of the corporate organization to provide immigration services), and 83-101
    (jury instructions). Nothing was overlooked. There is no basis to assert a
    miscarriage of justice.

[6]

The applicant also asserts that the appeals
    should be reopened because a new independent federal body has been created to regulate
    and govern immigration consultants. That, however, is irrelevant to the charges
    against the applicant, who in any event was never an authorized immigration
    consultant.

[7]

The application to re-open the conviction and
    sentence appeals is dismissed. Given this conclusion, the application for bail
    is dismissed as moot.

J.C.
    MacPherson J.A.

K.
    van Rensburg J.A.

M.
    Jamal J.A.


